Smith, J. (concurring).
I agree that no substantial constitutional issue is presented, because, as the concurring opinion in *765the Appellate Division points out, this case is controlled by Matter of Goldstein v New York State Urban Dev. Corp. (13 NY3d 511 [2009]) and Matter of Kaur v New York State Urban Dev. Corp. (15 NY3d 235 [2010]). I think it necessary to point out, however, that our dismissal of this appeal does not imply endorsement of the Appellate Division majority opinion, which may be read to suggest that Kelo v New London (545 US 469 [2005]) should be followed by New York courts interpreting the New York Constitution (see Goldstein, 13 NY3d at 546 [Smith, J., dissenting] [“The good news from today’s decision is that our Court has not followed the lead of the United States Supreme Court in rendering the ‘public use’ restriction on the Eminent Domain Clause virtually meaningless”]).
Appeal dismissed, etc.